___________

                                    No. 96-1779
                                    ___________

Curtis A. Newman,                         *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of Minnesota.
United States of America,                 *     [UNPUBLISHED]
                                          *
              Appellee.                   *

                                    ___________

                       Submitted:   August 20, 1996

                           Filed:   August 30, 1996
                                    ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Curtis     A.   Newman   pleaded   guilty    to       aiding   and   abetting   the
                                                       1
distribution of cocaine, and the district court sentenced him to 87 months
imprisonment.    He did not appeal.     Newman then filed this 28 U.S.C. § 2255
motion, asserting that his conviction and sentence violated the Double
Jeopardy Clause's prohibition against multiple punishments for the same
offense, because both real and personal property belonging to him had been
forfeited to the government.        The district court denied Newman's section
2255 motion, and he appeals.


     We conclude that Newman was not entitled to relief on his double
jeopardy claim.      See United States v. Ursery, 116 S. Ct.




     The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.
2135, 2139, 2149 (1996) (holding civil forfeitures under 21 U.S.C. §
881(a)(6) and (7) are neither "punishment" nor criminal for purposes of
Double Jeopardy Clause).


     Accordingly, we affirm.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-